EXHIBIT 99.1 Capitol Bancorp Center 200 Washington Square North Lansing, MI 48933 2777 East Camelback Road Suite 375 Phoenix, AZ 85016 www.capitolbancorp.com Analyst Contact: Media Contact: Michael M. Moran Chief of Capital Markets 877-884-5662 Stephanie Swan Director of Shareholder Services 517-372-7402 CAPITOL BANCORP REPORTS FIRST QUARTER RESULTS · Bank Divestiture Activities Continue with Ten Transactions Pending · Five Regional Consolidations Completed · Total Assets Approximate $5.1 Billion · Sale of Two Affiliate Banks Subsequently Completed LANSING, Mich. and PHOENIX, Ariz.: May 13, 2010: A net loss attributable to Capitol Bancorp was reported for the first quarter of 2010 of approximately $47.9 million or $2.75 per share, compared to a net loss of $75.5 million or $4.34 per share reported for the fourth quarter of 2009, and a net loss of $20.7 million or $1.20 per share reported for the first quarter of 2009. Consolidated assets declined 12 percent year-over-year to approximately $5.1 billion at March 31, 2010 from the approximate $5.8 billion reported for the first quarter of 2009, as a result of the implementation of the Corporation’s capital preservation and balance sheet deleveraging strategies.Consistent with these efforts, total portfolio loans were $3.9 billion at March 31, 2010, a nearly 17 percent decline over the past twelve months.Total deposits reflected a slight 1 percent increase from year-end, but a 5 percent decline to approximately $4.5 billion from the $4.7 billion reported at March 31, 2009, as the Corporation continues to focus on core funding sources throughout the deleveraging process. Capitol’s Chairman and CEO Joseph D. Reid said, “We continue to address the issues presented by an uncertain economy as we focus on building balance sheet strength and improving corporate-wide liquidity.Our strategy of regional consolidations and selective bank divestitures allows us to reallocate capital and resources to support those affiliates facing challenges.These initiatives also serve to improve risk management oversight throughout the Corporation, as well as provide efficiencies in our operations.Our efforts remain concentrated on accessing sources to strengthen our core capital ratios, which should be enhanced by completed bank sales and regional consolidations, as well as the recent exchange of debt securities and a registered direct capital offering.” Page 1 of 11 “While significant challenges remain, we are encouraged by both efforts on multiple fronts and the emergence of some early-stage positive trends and developments.Growth in nonperforming assets, which continue to remain elevated in this economic environment, appears to be slowing.Net charge-offs, also elevated from historical levels, declined significantly on a linked-quarter basis, and the quarterly loan loss provision exceeded these charge-offs as we were able to build our reserves to 3.90 percent of the total loan portfolio, a significant increase from 3.57 percent at the beginning of 2010,” added Mr. Reid. “When combining the aggregate quarter-end level of nonperforming assets with net charge-offs for each of the past five quarters, the rate of increase has continued its slowing trend: from 34.1 percent in the first quarter of 2009, to 13.1 percent in last year’s second quarter, to 12.3 percent for the quarter ended September 30, 2009, to 11.2 percent in the final quarter of 2009, and most recently to 3.7 percent for the three months ended March 31, 2010.In addition, pre-tax, pre-provision results, before costs associated with foreclosed properties and other real estate owned, were positive for the first quarter of 2010.Costs associated with foreclosed properties and other real estate owned declined precipitously on a linked-quarter basis and we look forward to the recovery of the $134 million valuation allowance for deferred tax assets once we are able to demonstrate a sustainable return to profitability.Finally, our affiliate divestiture program has resulted in the sale of four institutions to date and we have ten transactions currently pending, with these 14 affiliates encompassing nearly $1.1 billion of total assets as we aggressively harvest capital and deleverage the balance sheet.” Capital Initiatives Aside from the consummation of two affiliate divestitures last week, were two other recent capital initiatives.In March 2010, Capitol completed an offer to exchange its common stock for the Corporation’s Series A 9% Promissory Notes due in 2013.The exchange offer resulted in the retirement of $4.6 million principal amount of Notes and the issuance of approximately 1.4 million new shares of common stock. In April, Capitol entered into definitive agreements with several institutional investors for a registered direct offering of 2.5 million shares of previously unissued common stock, generating total proceeds of $7.5 million. Mr. Reid stated, “The ability to opportunistically access outside capital, combined with the partial extinguishment of a debt obligation, augments our existing select affiliate divestiture program and supports our initiatives to deleverage consolidated assets, while also providing for the redeployment of equity across our multi-state network.We will continue to explore alternative sources of support to strengthen our consolidated balance sheet.” Affiliate Bank Divestitures and Regional Bank Consolidations Capitol previously announced intentions to sell its interest in certain affiliate banks.In the first quarter of 2010, Capitol announced agreements to sell Adams Dairy Bank in Blue Springs, Missouri, Bank of Las Colinas in Irving, Texas, Community Bank of Lincoln in Nebraska, USNY Bank in Geneva, New York, and three Colorado-based affiliates, Fort Collins Commerce Bank, Larimer Bank of Commerce and Loveland Bank of Commerce.These, coupled with three other pending transactions involving affiliates in Colorado, North Carolina and Ohio, reflect ten divestitures awaiting regulatory approvals (and other contingencies) and represent more than $700 million of total assets and projected proceeds in excess of $50 million for Capitol’s ownership interests.The ten pending divestitures, with transaction book-value multiples at a Page 2 of 11 premium to tangible equity, are expected to be completed in 2010.Sale of Capitol’s interests in Bank of Belleville and Napa Community Bank, which were completed after the close of the first quarter (in April 2010), involved approximately $240 million of assets while garnering more than $25 million of proceeds for reinvestment in bank affiliates. Additionally, during the first quarter of 2010, Capitol completed five regional consolidations.On February 1, 2010, four Nevada-based affiliates were consolidated into what operates today as Bank of Las Vegas.Also in February, four Washington-based affiliate banks were consolidated and now operate as Bank of the Northwest.In California, regulatory approval was received to consolidate four affiliate banks into one charter, effective March 2010, to operate as Sunrise Bank.Also in March, Capitol received regulatory approval to consolidate two northern Indiana affiliate banks into one charter, operating as Indiana Community Bank.Following the consolidation of nine Michigan affiliate banks during the first quarter of 2009, two additional Michigan-based affiliates were merged into what is today Michigan Commerce Bank in the first quarter of 2010. Mr. Reid stated, “The completion of these divestitures and consolidations has enabled us to further our strategic initiatives of capital preservation, resource realignment, and deleveraging our balance sheet in order to increase operational efficiencies.Additionally, these transactions will serve to strengthen our consolidated core capital ratios and effectively redistribute capital within our multi-state network, particularly to affiliates that have been adversely impacted by the economy and continue to face operating challenges.” Quarterly Performance In the first quarter of 2010, consolidated net operating revenues increased 1.8 percent to $43.8 million from the $43.1 million reported for the same period in 2009.A concerted effort to focus on core deposit funding sources, as referenced earlier, helped mitigate some of the margin pressure.But elevated levels of nonearning assets coupled with ongoing efforts to build system-wide liquidity yielded a margin consistent with recent quarters, albeit modest expansion in the net interest margin to 3.03 percent from 2009’s first quarter margin of 2.81 percent.Cash and cash equivalents totaled approximately $940 million, or nearly 19 percent of the Corporation’s consolidated total assets at March 31, 2010.Other noninterest income approximated $7.4 million, a 31 percent increase compared to $5.6 million in the comparable 2009 period, primarily related to a $1.3 million gain on debt extinguishment. The Corporation continues to emphasize the reduction of operating expenses through salary and staffing reductions, operational efficiencies and tight controls on corporate overhead. Salaries and employee benefit costs declined nearly 25.8 percent year-over-year, and approximately 4.5 percent (18 percent annualized) on a linked-quarter basis.Noninterest, or operating, expenses increased year-over-year to approximately $55.6 million in the quarter ended March 31, 2010.Both costs associated with foreclosed properties and other real estate owned (which approximated $12.1 million in the first quarter of 2010 versus approximately $5.0 million in the 2009 period) and FDIC insurance premiums and other regulatory fees (which increased from $2.1 million in 2009’s first quarter to approximately $4.6 million in the most recent three-month period) increased dramatically.Combined, these two expense areas increased to approximately $16.7 million in the current quarter, representing a substantial increase from the combined approximate $7.2 million figure posted in 2009 and more than offsetting the aforementioned approximate $7.5 million decline in compensation-related expenses. Page 3 of 11 The first quarter 2010 provision for loan losses declined dramatically to $50.1 million from the $75.6 million recorded in the immediately preceding quarter, but increased from the $33.9 million for the corresponding period of 2009.During the first quarter of 2010, net loan charge-offs approximated $42.4 million, an increase from last year’s corresponding level of $27.3 million, but a significant reduction from the $59.4 million posted in the fourth quarter of 2009, as the Corporation continues to aggressively manage its nonperforming loans. Bank performance, the increased provision for loan losses and large losses from the Corporation’s banks in its Arizona, Great Lakes and Nevada regions were major reasons for the consolidated net loss, compounded by creation of a valuation allowance for deferred tax assets that effectively eliminates any tax benefit in the current operating environment. Balance Sheet With total capital resources of approximately $342.9 million at March 31, 2010, the total capital-to-asset ratio was 6.77 percent, supporting the Corporation’s approximate $5.1 billion balance sheet.The divestiture efforts and ongoing balance sheet deleveraging should serve to help strengthen consolidated capital ratios, but as of March 31, 2010 the Corporation’s Leverage, Tier 1 and Total Risk-Based capital ratios were 3.23 percent, 4.22 percent and 8.30 percent, respectively.Consequently, while two of these three key ratios remained in the range to be classified as “adequately capitalized” by regulatory standards, the Leverage ratio dropped below 4 percent which results in an “undercapitalized” status for the Corporation. Net charge-offs of 4.25 percent of average loans (annualized) for the quarter ended March 31, 2010 decreased significantly from the 5.68 percent reported for the fourth quarter of 2009, but increased from the 2.31 percent reported for the corresponding period of 2009 as the Corporation continued to aggressively move through problem asset resolution in recent periods.The ratio of nonperforming loans to total portfolio loans was 8.80 percent at March 31, 2010 compared to 7.60 percent reported at December 31, 2009 and 4.83 percent for the same period in 2009.The ratio of total nonperforming assets to total assets increased to 8.97 percent at March 31, 2010 from 8.17 percent reported at the beginning of 2010 and 5.40 percent reported for the corresponding date in 2009.The continued increase in nonperforming assets is attributable to borrower stress and nonperformance, coupled with a virtually nonexistent market for the sale of real estate, especially in the states of Arizona and Michigan, which hinders the disposition of such assets.Notably, the net increase in nonperforming assets during the three months ended March 31, 2010 represents the lowest increase since the second quarter of 2008.The allowance coverage ratio of nonperforming loans measured 44 percent at March 31, 2010, consistent with levels recorded in recent quarters, while the allowance for loan losses increased year-over-year, from 2.12 percent to 3.90 percent at March 31, 2010, as provisions for loan losses continued to exceed the significant level of net charge-off activity during 2009 and into 2010. About Capitol Bancorp Limited Capitol Bancorp Limited (NYSE: CBC) is a national community banking company, with a network of separately chartered banks with operations in 16 states.Founded in 1988, the Corporation has executive offices in Lansing, Michigan, and Phoenix, Arizona. Page 4 of 11 CAPITOL BANCORP LIMITED SUMMARY OF SELECTED FINANCIAL DATA (in thousands, except share and per share data) Three Months Ended Year Ended March 31 December 31 Condensed results of operations: Interest income $ Interest expense Net interest income Provision for loan losses Noninterest income Noninterest expense Loss before income taxes ) Net loss attributable to Capitol Bancorp Limited $ ) $ ) $ ) $ ) Net loss per share attributable to Capitol Bancorp Limited basic and diluted $ ) $ ) $ ) $ ) Book value per share at end of period Common stock closing price at end of period $ Common shares outstanding at end of period Number of shares used to compute net loss per share 1st Quarter 4th Quarter 3rd Quarter 2nd Quarter 1st Quarter Condensed summary of financial position: Total assets $ Portfolio loans Deposits Capitol Bancorp Limited stockholders' equity Total capital $ Key performance ratios: Net interest margin % Efficiency ratio % Asset quality ratios: Allowance for loan losses / portfolio loans % Total nonperforming loans / portfolio loans % Total nonperforming assets / total assets % Net charge-offs (annualized) / average portfolio loans % Allowance for loan losses / nonperforming loans % Capital ratios: Capitol Bancorp Limited stockholders' equity / total assets % Total capital / total assets % Forward-Looking Statements This press release contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements include expressions such as "expect," "intend," "believe," "estimate," "may," "will," "anticipate" and "should" and similar expressions also identify forward-looking statements which are not necessarily statements of belief as to the expected outcomes of future events.Actual results could materially differ from those presented due to a variety of internal and external factors.Actual results could materially differ from those contained in, or implied by, such statements.Capitol Bancorp Limited undertakes no obligation to release revisions to these forward-looking statements or reflect events or circumstances after the date of this release. Supplemental analyses follow providing additional detail regarding Capitol's results of operations, financial position, asset quality and other supplemental data. Page 5 of 11 CAPITOL BANCORP LIMITED Condensed Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) Three Months Ended March 31 INTEREST INCOME: Portfolio loans (including fees) $ $ Loans held for sale 99 Taxable investment securities Federal funds sold 9 35 Other Total interest income INTEREST EXPENSE: Deposits Debt obligations and other Total interest expense Net interest income PROVISION FOR LOAN LOSSES Net interest income (deficiency) after provision for loan losses ) NONINTEREST INCOME: Service charges on deposit accounts Trust and wealth-management revenue Fees from origination of non-portfolio residential mortgage loans Gain on sales of government-guaranteed loans Gain on exchange of promissory notes for common stock Realized gains on sale of investment securities available for sale 14 1 Other Total noninterest income NONINTEREST EXPENSE: Salaries and employee benefits Occupancy Equipment rent, depreciation and maintenance Costs associated with foreclosed properties and other real estate owned FDIC insurance premiums and other regulatory fees Other Total noninterest expense Loss before income taxes (benefit) ) ) Income taxes (benefit) ) NET LOSS ) ) Less interest in net losses attributable to noncontrolling interests in consolidated subsidiaries NET LOSS ATTRIBUTABLE TO CAPITOL BANCORP LIMITED $ ) $ ) NET LOSS PER SHARE ATTRIBUTABLE TO CAPITOL BANCORP LIMITED (basic and diluted) $ ) $ ) Page 6 of 11 CAPITOL BANCORP LIMITED Condensed Consolidated Balance Sheets (in thousands, except share data) (Unaudited) March 31 December 31 ASSETS Cash and due from banks $ $ Money market and interest-bearing deposits Federal funds sold Cash and cash equivalents Loans held for sale Investment securities: Available for sale, carried at fair value Held for long-term investment, carried at amortized cost which approximates fair value Total investment securities Federal Home Loan Bank and Federal Reserve Bank stock (at cost) Portfolio loans: Loans secured by real estate: Commercial Residential (including multi-family) Construction, land development and other land Total loans secured by real estate Commercial and other business-purpose loans Consumer Other Total portfolio loans Less allowance for loan losses ) ) Net portfolio loans Premises and equipment Accrued interest income Goodwill Other real estate owned Recoverable income taxes Other assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY LIABILITIES: Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Debt obligations: Notes payable and short-term borrowings Subordinated debentures Total debt obligations Accrued interest on deposits and other liabilities Total liabilities EQUITY: Capitol Bancorp Limited stockholders' equity: Preferred stock, 20,000,000 shares authorized; none issued and outstanding Common stock, no par value,50,000,000 shares authorized; issued and outstanding: 2010 - 18,927,501 shares 2009 - 17,545,631 shares Retained-earnings deficit ) ) Undistributed common stock held by employee- benefit trust ) ) Fair value adjustment (net of tax effect) for investment securities available for sale (accumulated other comprehensive income) ) Total Capitol Bancorp Limited stockholders' equity Noncontrolling interests in consolidated subsidiaries Total equity TOTAL LIABILITIES AND EQUITY $ $ Page 7 of 11 CAPITOL BANCORP LIMITED Allowance for Loan Losses Activity ALLOWANCE FOR LOAN LOSSES ACTIVITY (in thousands): Three Months Ended March 31, December 31, March 31, Allowance for loan losses at beginning of period $ $ $ Loans charged-off: Loans secured by real estate: Commercial ) ) ) Residential (including multi-family) Construction, land development and other land ) ) ) Total loans secured by real estate ) ) ) Commercial and other business-purpose loans ) ) ) Consumer ) ) ) Total charge-offs ) ) ) Recoveries: Loans secured by real estate: Commercial Residential (including multi-family) 90 47 Construction, land development and other land Total loans secured by real estate Commercial and other business-purpose loans Consumer 19 18 15 Other 1 Total recoveries Net charge-offs ) ) ) Additions to allowance charged to expense Allowance for loan losses at end of period $ $ $ Average total portfolio loans for the period $ $ $ Ratio of net charge-offs (annualized) to average portfolio loans outstanding % % % Page 8 of 11 CAPITOL BANCORP LIMITED Asset Quality Data ASSET QUALITY (in thousands): March 31 December 31 Nonaccrual loans: Loans secured by real estate: Commercial $ $ Residential (including multi-family) Construction, land development and other land Total loans secured by real estate Commercial and other business-purpose loans Consumer Total nonaccrual loans Past due (>90 days) loans and accruing interest: Loans secured by real estate: Commercial Residential (including multi-family) Construction, land development and other land Total loans secured by real estate Commercial and other business-purpose loans Consumer 12 Total past due loans Total nonperforming loans $ $ Real estate owned and other repossessed assets Total nonperforming assets $ $ Page 9 of 11 CAPITOL BANCORP LIMITED Selected Supplemental Data EPS COMPUTATION COMPONENTS (in thousands): Three Months Ended March 31 Numerator—net loss attributable to Capitol Bancorp Limited for the period $ ) $ ) Denominator: Weighted average number of shares outstanding, excluding unvested restricted shares (denominator for basic and diluted earnings per share) 17,402 17,162 Number of antidilutive stock options excluded from diluted net loss per share computation Number of antidilutive unvested restricted shares excluded from diluted net loss per share computation 140 125 Number of antidilutive warrants excluded from diluted net loss per share computation 76 AVERAGE BALANCES (in thousands): Three Months Ended March 31 Portfolio loans $ $ Earning assets Total assets Deposits Capitol Bancorp Limited stockholders' equity Page 10 of 11 Capitol Bancorp’s National Network of Community Banks Arizona Region: Bank of Tucson Tucson, Arizona Central Arizona Bank Casa Grande, Arizona Southern Arizona Community Bank Tucson, Arizona Sunrise Bank of Albuquerque Albuquerque, New Mexico Sunrise Bank of Arizona Phoenix, Arizona California Region: Bank of Feather River Yuba City, California Bank of San Francisco San Francisco, California Sunrise Bank San Diego, California Colorado Region: Fort Collins Commerce Bank Fort Collins, Colorado Larimer Bank of Commerce Fort Collins, Colorado Loveland Bank of Commerce Loveland, Colorado Mountain View Bank of Commerce Westminster, Colorado Great Lakes Region: Bank of Maumee Maumee, Ohio Bank of Michigan Farmington Hills, Michigan Capitol National Bank Lansing, Michigan Evansville Commerce Bank Evansville, Indiana Indiana Community Bank Goshen, Indiana Michigan Commerce Bank Ann Arbor, Michigan Ohio Commerce Bank Beachwood, Ohio Midwest Region: Adams Dairy Bank Blue Springs, Missouri Community Bank of Lincoln Lincoln, Nebraska Summit Bank of Kansas City Lee’s Summit, Missouri Nevada Region: 1st Commerce Bank North Las Vegas, Nevada Bank of Las Vegas Las Vegas, Nevada Northeast Region: USNY Bank Geneva, New York Northwest Region: Bank of the Northwest Bellevue, Washington High Desert Bank Bend, Oregon Southeast Region: Bank of Valdosta Valdosta, Georgia Community Bank of Rowan Salisbury, North Carolina First Carolina State Bank Rocky Mount, North Carolina Peoples State Bank Jeffersonville, Georgia Pisgah Community Bank Asheville, North Carolina Sunrise Bank of Atlanta Atlanta, Georgia Texas Region: Bank of Fort Bend Sugar Land, Texas Bank of Las Colinas Irving, Texas Page 11 of 11
